Title: James W. Wallace to Thomas Jefferson, 8 July 1814
From: Wallace, James W.
To: Jefferson, Thomas


          Dear sir  Fauquier July 8th
          The Gentleman who was to have deliver’d Mrs Mason’s bundle at Charlottsville, has declined his Journey—Mrs Wallace in my absence sent a boy to Monticello with it, the boy was taken sick & returned, leaving the bundle at Major Claytons Culpeper CHouse—I have sent the  Saw of a fish, which I hope will be acceptable.
          My best wishes to the Monticello family Mrs & Mr Bankhead God bless You sirJames W. Wallace
        